370 U.S. 724 (1962)
HARTMAN
v.
UNITED STATES.
No. 447, Misc.
Supreme Court of United States.
Decided June 25, 1962.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT.
Lawrence Speiser for petitioner.
Solicitor General Cox, Assistant Attorney General Yeagley and George B. Searls for the United States.
PER CURIAM.
The motion for leave to proceed in forma pauperis, the motion for leave to supplement the petition for certiorari and the petition for writ of certiorari are granted. The judgment is reversed. Russell v. United States, 369 U.S. 749; Silber v. United States, ante, p. 717.
MR. JUSTICE FRANKFURTER and MR. JUSTICE WHITE took no part in the consideration or decision of this case.
MR. JUSTICE CLARK and MR. JUSTICE HARLAN dissent for the reasons stated in their dissenting opinions in Russell v. United States, 369 U.S. 749, 779, 781.